DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramamurthy et al. (9,186,046).  Ramamurthy et al. disclose, at least in figures 2A, 3A, 8, and 9 and col. 13, line 24 to col. 14, line 55; col. 17, lines 29-67; and col. 19, line 1 to col. 21, line 25; a robotic surgical system (combination of 210 and 300), comprising: an end effector (210) movable relative to a tissue of a patient; a control circuit (340) configured to: determine a distance between the end effector and the tissue (i.e., spatial position and/or orientation data, according to col. 19, lines 7-15); and cause the end effector to be transitioned between a locked configuration and an unlocked configuration based on the distance (I.e., the end effector is moved, according to col. 21, lines 6-25.), wherein determining the distance between the end effector and the tissue comprises: transmitting an electromagnetic wave (322, according to col. 17, lines 29-34) from the  by the tissue (according to col. 25, lines 49-60), wherein determining the distance between the end effector and the tissue comprises receiving an input signal indicative of the distance (326, according to col. 19, lines 6-11), and wherein the locked configuration comprises an electronic lock (e.g., a robotic drive motor deactivation, according to col. 19, lines 37-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (9,186,046).  Ramamuthy et al. disclose the invention substantially as claimed. Ramamurthy et al. disclose, at least in figures 2A, 3A, 8, and 9 and col. 13, line 24 to col. 14, line 55; col. 17, lines 29-67; and col. 19, line 1 to col. 21, line 25; a robotic surgical system, wherein the control circuit (340) is configured to cause the end effector to be in the locked configuration (e.g., via a robotic drive motor deactivation, according to col. 19, lines 37-40), wherein the control circuit is configured to cause the end effector to be in the unlocked configuration (i.e., in a movable configuration); wherein the system includes an indicator (215, according to col. 20, lines 12-46), wherein the indicator comprises: a first state (an immobile state); and a second state (a movable condition), wherein the control circuit is configured to switch the 
Ramamurthy et al. also disclose a robotic surgical system, comprising: an end effector (210) movable relative to a tissue of a patient; and a control circuit (340) configured to: determine a distance between the end effector and the tissue; wherein determining the distance between the end effector and the tissue comprises: transmitting an electromagnetic wave (322) from the end effector to the tissue; and calculating a time-of-flight of the electromagnetic wave reflected by the tissue (according to col. 25, lines 49-60); wherein the system further comprises an indicator (215), wherein the indicator is disposed on the end effector (as shown in fig. 2A); wherein determining the distance between the end effector and the tissue comprises receiving an input signal indicative of the distance (i.e., spatial position and/or orientation data, according to col. 19, lines 7-15); and wherein the locked configuration comprises an electronic lock (e.g., a robotic drive motor deactivation, according to col. 19, lines 37-40).
Ramamurthy et al. further disclose a robotic surgical system, comprising: an end effector (210) movable relative to a tissue of a patient; and a control circuit (340) configured to: determine a distance between the end effector and the tissue; wherein determining the distance between the end effector and the tissue comprises: transmitting an electromagnetic wave (322) from the end effector to the tissue; and calculating a time-of-flight of the electromagnetic wave reflected by the tissue (according to col. 25, lines 49-60); wherein the system further comprises an indicator 
However, Ramamurthy et al. do not explicitly disclose that the control circuit is configured to cause the end effector to be in the locked configuration if the distance is greater than or equal to a predetermined threshold, that the control circuit is configured to cause the end effector to be in the unlocked configuration if the distance is less than or equal to a predetermined threshold, that the indicator comprises: a first state representing the locked configuration; and a second state representing the unlocked configuration, that the control circuit is configured to determine that the end effector is in an unstressed position, and maintain the end effector in a locked configuration as long as the distance remains greater than or equal to a predetermined threshold; or that the control circuit is configured to determine that the end effector is in a stressed position; cause the end effector to be transitioned from the stressed position to an unstressed position; cause the end effector to be in a locked configuration in the unstressed position; and maintain the end effector in the locked configuration as long as the distance remains greater than or equal to a predetermined threshold. Nevertheless, Ramamurthy et al. disclose, at least in col. 19, line 11 to col. 20, line 46 and col. 20, lines 47-67; that the control circuit (340) is configured to process data associated with the “spatial position and/or orientation data” of an end effector (210), as well as the “shape and/or position of the end effector,” wherein the position and/or orientation of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Itkowitz et al. (8,996,173), Ramamurthy et al. (9,500,473), Quaid, III (7,747,311), Shrakyan et al. (10,052,766), and Crawford et al. (10,485,617), and de Almeida Barreto (10,499,996) teach robotic surgical systems.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771